Citation Nr: 0404412	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  02-10 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased schedular and/or 
extraschedular rating for cervical strain with degenerative 
joint disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date earlier than February 
21, 2001, for a 20 percent evaluation for cervical strain 
with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from October 1971 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, in which the 
schedular evaluation for the veteran's service-connected 
cervical strain with degenerative joint disease was increased 
to 20 percent, effective from the date of the RO's receipt of 
the veteran's claim for increase, February 21, 2001.  

For the reasons outlined below, this appeal is remanded to 
the RO via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
veteran of the further action is required.


REMAND

For various reasons, as set forth below, further procedural 
and evidentiary development of this matter is found to be 
necessary.  Regarding the claim for increase, it is noted 
that the VA medical examination afforded the veteran in 
August 2001 was undertaken without the benefit of the 
veteran's claims folder.  Secondly, examination findings 
relating to the cervical spine are not sufficiently 
responsive to recent changes involving the criteria for the 
rating of spinal disorders.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  
As such, further examination to obtain updated findings and 
data consistent with the amended rating criteria is needed.  

As well, the RO has not been afforded the opportunity to 
consider initially the claim for increase for a cervical 
spine disorder under the regulatory changes finalized in 
September 2002 and September 2003.  Moreover, the RO has not 
to date adjudicated that portion of the veteran's claim for 
increase relating to extraschedular entitlement, given the 
veteran's allegations, as initially set forth by him in June 
2001, that he was unable to work as a diesel mechanic due to 
pain and limited cervical movement.  Initial RO consideration 
under applicable extraschedular criteria is thus in order.  

With respect to the earlier effective date claim, the 
veteran's representative requests that further actions be 
taken by the RO to obtain any and all records of medical 
treatment involving the veteran's cervical spine disorder 
during the one-year period prior to February 21, 2001.  The 
representative argues that, under 38 C.F.R. § 3.400(o)(2) 
(2003), only the one-year period prior to the RO's receipt of 
the veteran's claim for increase on February 21, 2001, is at 
issue.  Notation is made that it was the veteran who 
submitted records of private treatment for the period from 
April 1995 to January 2000 and it is asserted that VA, under 
its duty-to-assist obligation, must clarify whether any 
pertinent medical treatment was obtained from VA or non-VA 
sources from February 2000 to February 2001.  

It is unknown whether a complete set of private medical 
records is on file and there is no indication that any 
attempt was made by the RO to date to clarify that point.  In 
light of these circumstances, further assistance to the 
veteran is deemed advisable in order to ascertain from him 
whether any pertinent examination and treatment records exist 
for the period from February 2000 to February 2001, and if 
so, to permit the RO to assist the veteran in obtaining such 
records.  

Finally, this is a case where VCAA notice was attempted by 
the RO as to the claim for increase through VA letters dated 
in February and May 2001, prior to the initial adjudication 
of the claim for increase in August 2001.  However, complete 
notice under the VCAA as to the inherent issue of 
extraschedular entitlement was not provided prior to the 
initial adjudication or later, in apparent violation of the 
chronological sequence set forth at 38 U.S.C.A. §§ 5100, 5103 
(West 2002); 38 C.F.R. § 3.159 (2003).  As such, further 
actions are therefore needed so as to ensure compliance with 
the chronological steps set forth therein, or to demonstrate 
that the appellant has not been prejudiced.  Pursuant to 
VAOPGCPREC 08-03 (Dec. 22, 2003), VCAA notice as to the 
earlier effective date matter, which was raised only after 
notice of the increase in the rating assigned for the 
disorder in question, is not required under 38 U.S.C.A. 
§ 5103(a) (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's entitlement to a schedular or 
extraschedular rating in excess of 20 
percent for his cervical strain with 
degenerative joint disease.  As part of 
such actions, the RO must advise the 
veteran of the information and evidence 
needed to substantiate such a claim, as 
well as what specific evidence, if any, 
must be obtained by the veteran and 
precisely what specific evidence, if any, 
will be retrieved by VA to substantiate 
the claim.  See Charles v. Principi, 16 
Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran must also be instructed as to 
his right to submit any argument or 
evidence in support of his claim for 
extraschedular entitlement, and in 
particular any evidence tending to 
indicate that his service-connected 
cervical disorder has required frequent 
periods of hospital care or resulted in a 
marked interference with employment.  

The veteran must also be instructed as 
to his right to submit any argument or 
evidence in support of his claim and 
that such must be received by VA within 
one year from the date such notice is 
sent.  Notice must also be provided to 
the veteran that, as a result of recent 
changes to 38 U.S.C.A. § 5103(b), 
retroactively effective from November 9, 
2000, the Board is permitted to render a 
decision on a claim before the 
expiration of the one-year period.  See 
Veterans Benefits Act of 2003, P.L. 108- 
__ , Section 701 (H.R. 2297, December 
16, 2003).  

2.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide the names and 
addresses of those VA and non-VA medical 
professionals or institutions who have 
evaluated and/or treated him for his 
service-connected cervical spine 
disorder since February 2000, such as 
the UPMC/Passavant Hospital, some of 
whose records were already submitted.  
The approximate dates of any such 
evaluation or treatment should also be 
provided, to the extent possible.  

Upon receipt of the foregoing 
information, and after obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all 
pertinent VA treatment records must be 
obtained regardless of whether the 
veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

3.  Thereafter, the veteran should be 
afforded a VA medical examination by an 
orthopedist for the purpose of 
determining the nature and severity of 
his service-connected cervical strain 
with degenerative joint disease.  The 
claims folder must be made available to 
the examiner for review and such examiner 
must reference in his/her report whether 
in fact the claims folder was reviewed.  
Such examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.  

Specific responses by the examiner as to 
the veteran's cervical spine disorder are 
required as to each of the following:

(a)  Describe in detail all of 
the current manifestations of 
the veteran's service-connected 
cervical strain with 
degenerative joint disease, 
including the presence or 
absence of an associated 
vertebral fracture; 
demonstrable deformity of a 
vertebral body; and ankylosis, 
and, if ankylosis is present, 
whether it is complete, or at 
an unfavorable or favorable 
angle.  

(b)  Provide detailed range of 
motion findings regarding the 
veteran's cervical spine, 
noting specifically the 
applicable value for forward 
flexion, extension, left and 
right lateral flexion, and left 
and right rotation.  Do the 
veteran's age, body habitus, a 
neurologic disease, or other 
factors unrelated to the 
service-connected disease or 
injury of the spine, in any way 
render the above provided range 
of motion values "normal" for 
this particular claimant, even 
though they do not conform to 
the normal range of motion 
values set forth in Note (2) of 
38 C.F.R. § 4.71a, effective 
from September 26, 2003?  If 
so, a full supporting rationale 
for such a conclusion must be 
furnished.  
(c)  Does the veteran have 
intervertebral disc disease 
(IDD) of the cervical spine?  
If so, which of the following 
best describes the disorder: 
Pronounced IDD with persistent 
symptoms compatible with 
neuropathy, in addition to 
characteristic pain and 
demonstrable muscle spasm, 
absent reflexes, or other 
neurological finings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief; OR, severe 
IDD involving recurring attacks 
and little intermittent relief; 
OR moderate IDD with recurring 
attacks?

(d)  If the veteran has IDD, 
during the prior twelve months, 
has he experienced 
incapacitating episodes (i.e., 
a period of acute signs and 
symptoms which require bed rest 
prescribed by a physician and 
treatment by a physician) 
involving the cervical spine 
disorder having a total 
duration of at least six weeks?  
Or, at least four weeks but 
less than twelve weeks?  Or, at 
least two weeks but less than 
four weeks?  

(e)  Is the veteran's cervical 
spine disorder manifested by 
objective signs of pain, 
weakened movement, excess 
fatigability, or incoordination 
due to the service-connected 
cervical strain with 
degenerative joint disease?  If 
feasible, these determinations 
should be expressed in terms of 
additional lost range of motion 
or favorable or unfavorable 
ankylosis due to excess pain, 
fatigability, weakened movement 
or incoordination.  If the 
examiner is unable to make such 
a determination, it should be 
so indicated on the record.  

(f)  Is it at least as likely 
as not that the veteran's 
service-connected cervical 
strain with degenerative joint 
disease has resulted in a 
marked interference with his 
employment?

Use by the examiner of the "at 
least as likely as not" 
language is required in the 
response provided.

4.  Lastly, the RO should 
adjudicate/readjudicate the issues of the 
veteran's entitlement to a schedular 
and/or extraschedular rating in excess of 
20 percent for cervical strain with 
degenerative joint disease, and 
entitlement to an effective date earlier 
than February 21, 2001, for a 20 percent 
rating for cervical strain with 
degenerative joint disease, on the basis 
of all the evidence on file and all 
governing legal authority, including the 
VCAA; 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 
4.59 (2003); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Further, in terms of the 
veteran's entitlement to a schedular 
increase, the RO must consider, as 
applicable, the rating criteria 
pertaining to IDD in effect prior to and 
after September 23, 2002, and the rating 
criteria in effect for the spine prior to 
and after September 26, 2003.  
Consideration must also be afforded 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 
(1997); VAOPGCPREC 9-98; 63 Fed. Reg. 
56704 (1998), if deemed applicable.  

In the event that the RO finds that the 
extraschedular criteria for a rating in 
excess of 20 percent for cervical strain 
have been met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  

If any benefit sought on appeal continues 
to be denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


